TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00313-CV




                           In re Eureka Holdings Acquisitions, L.P.




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                            ORDER


PER CURIAM

               Relator Eureka Holdings Acquisitions, L.P. has filed a petition for writ of

mandamus and motion for temporary relief. See Tex. R. App. P. 52.1, 52.10(a). We grant the

motion and temporarily stay only the portions of the trial court’s April 27, 2022 order relating to

the expunction of the lis pendens pending further order of this Court. See id. 52.10(b). The

Court orders the real party in interest to file a response to the petition for writ of mandamus on or

before June 13, 2022.

               It is ordered on June 3, 2022.



Before Chief Justice Byrne, Justices Kelly and Smith